OFFICE OF THE A’VORNEY     GENERAL   OF TEXAS
                  AUSTIN
                                                                                                 .   1




                                                                                          3.67




          *As D spccffie case In point, you JFC a~lvioti
     that the aiructars of enbjoot corporatim 32e not.
     pualiflud 2.0scrvc aa suah using the basis ot quali-
     fi.ation 6et out In scctlon 33 of our bullzI.Ingand
     1oap 1we but aald alrootors are eli&$ble to serve
     &s such uu&er the ufeomari lam w'hlch is the state
     of.the it\st.itutiou*s legal dotialle.   tik~~&c,   Sob-
     t&on tg9 of the building and loan laws of this state
     oonttxln oerteln llmlt8floaa as to imestmmts      that
     @re,,nof'tp? 8emQ as Wta@ons       set out in the in-
     Ye.~tsleutpr~tloa IJl the JtLesoarl zsw, zlnd all3 or
     atim    pxwmnte  a store serious aspect to our in-
     aatrp      'then    dooe   the   d.tresetors    qxlalif+icrtiori      ques-
     .W@tl.

              *AS WdlCdtQU      t%O pOlnt on which TO do-
                                      abWe,
     sir@ your a&ices is vhether   or not compliance lath
     the 1~5 0r m3x.a~ is swted    to th6 buainesa which
     the asafmlatlon doea In Texas In come&ion     with the
     a5alcin~    or     loans   Gl' the   sellin-,    of   stock or does the
..   sta,tut.econteq1ata that a i%rdgn *asociation ISI
     respect, to It5 over-all 0peratlOn must cmupl~ tit&                              .
     the Buildlag azxl loMa SeW9'0f this state.*


              The rQlQnring.Qrw~r3lons  or tho Busldfng and rAanAsso-
cl&ions       &at ~42 thought to bep.~tl.nent  te your inqpfryr


              ~Should the fknkiqg Coosrdsalonerof                       Texas   M&l
     UQM   iiwiaalnatlonthet rrueh foreign association do-
     not CQnduot'its bua%x~slisin aocQrdanee dth 'lau, l 4 Q
     1% (ha) w     rwoku  the c~l?leate     of allth?ti.ty.gzklnt-
     iqe;r&h f,omlgn ossociatlanto do bdsinqse in this
     stlito; + + 6-f. --Art, ssla-64,    Wrnon~f3 C*Y . s*t i

           980 foreign hulldIng and loen assoeiatlfln &all
     ae'permitteb  to do.JKifdneas in th+ Stat& unleee all
     the proolreimu~ Of th3.r~Act are fully compliecI with.
     3 * e,

            *All OS the rules and rugulat+ionsand all the
      turn;8end cotldftiGnshemin contdne3        PppLicab'Le to
      the oporatlon uf domestic corz~ani.os,    are hereby ex-
      prossly axle applicable to for&m        companies under
      this Aot. Any such association violatln,czmp of tbe
      ijrgtQ c~sB~].~~ltb w
              OS ;Lts provisi.oR§, shall be subject to a ?i.ncof
              not less than tmc I‘hMm?d f$lw.uo)    nu11z.rs nor
              wcro than wivo Bundrcd ($tiW .GCI) uot1RPs, suc.b
              fi.ne to be reowereit by 8n bastion in the name of
              t&c ststc or TI2Kes SIR RRy court of coliqYh3nt &lx?-
              fdiction and, upon the ColleCtion thereof, the
              same shall bi3paid intu the state Trca~ury.~ -
              srt.s81+66.
                         it ie~fWmstn1
                              law, of course, that no Poreign
corpcmkti40                hse a rigat   a5
                             0s course to oorry on its cer-
porats business in T-5   aitimut    a permit      to do so. CorollRPy
to this is the mrtber prinoiple that the (2tatemay lzpose up-
on such f'ereigncorporation whatevetr    uoaditfens     it sees fm, to
iazposeas u ocmdifian to Its Ming ptBmftt0d to do burdnses in
TOXRS . 80 question of constitutional right or prWM3ge.eoms
into the cam, booause as state&, no forerlgncorporation          has
any right OF pradlege whatso@m.r to eopo Into the Stste ex-
cept upon the term lqmseii by the Stste.
           Rang;        the prov'isionaOF our Buitdlng and Loan Asso-
ciatfona  Act in reapeot tofer&@;n c~erporationeabwe quotedz
and corisia~         theInin coRRection wsh the cntwc A.ctOS whic+b
they ooMtitaei3 a part, we am clearly.of the opiaaon that a
SareQn aorpmgtlon          holding a pemsit~ta ctarryon its buslncss
in Texas mfst cimhat its opemtions in all substantial re-
spects in  e+ooortlrm